EXECUTION VERSION


SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of April 3, 2020, by and among CIBC BANK
USA, formerly known as The PrivateBank and Trust Company, an Illinois banking
corporation (together with its successors and assigns, “Administrative Agent”)
in its capacity as administrative agent for the Lenders (as defined below), the
Required Lenders, and the Affiliates of DIVERSICARE HEALTHCARE SERVICES, INC.
identified on the signature pages as “Borrower” (individually and collectively,
“Borrower”).
WHEREAS, Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Second Amended
and Restated Term Loan and Security Agreement dated as of February 26, 2016 (as
the same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement as amended by this Amendment);
WHEREAS, Borrower, Administrative Agent and Required Lenders (to the extent
consent of the Required Lenders is required pursuant to the Loan Agreement)
desire to amend the Loan Agreement as provided in and subject to the terms and
conditions of this Amendment;
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties set forth in Section 3 below, Borrower, Administrative Agent and
Required Lenders (to the extent consent of the Required Lenders is required
pursuant to the Loan Agreement), hereby amend the Loan Agreement as follows:
(a)    The definition of “Benchmark Replacement” contained in Section 1.1 of the
Loan Agreement is hereby amended by adding the following sentence at the end of
such definition: “Notwithstanding anything contained herein to the contrary, at
no time shall the Benchmark Replacement be less than one half of one percent
(0.50%).”.
(b)    The definition of “Acquisition Loan Reserve” contained in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:
““Acquisition Loan Reserve” means a reserve in an amount established by
Administrative Agent from time to time in the Administrative Agent’s reasonable
discretion. As of April 3, 2020, the amount of the Acquisition Loan Reserve is
$0.”.
(c)    The definition of “Libor Base Rate” contained in Section 1.1 of the Loan
Agreement is hereby amended by adding the following sentence at the end of such
definition: “Notwithstanding anything contained herein to the contrary, at no
time shall the Libor Base Rate be less than one half of one percent (0.50%).”.
2.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith).
3.    Representations and Warranties. In order to induce Administrative Agent
and Required Lenders to enter into this Amendment, Borrower hereby represents
and warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower contained in
the Loan Agreement and the other Financing Agreements to which Borrower is a
party are true and correct in all material respects (without duplication of any
materiality carve out already provided therein) on and as of the date hereof, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more duly authorized officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
4.    Conditions Precedent to Effectiveness of this Amendment. The amendments
contained in Section 1 of this Amendment shall become effective on the date
hereof as long as each of the following conditions precedent is satisfied as
determined by Administrative Agent:
(a)    all of the representations and warranties of Borrower under Section 3
hereof, which are made as of the date hereof, are true and correct;
(b)    Administrative Agent shall have received duly executed signature pages to
this Amendment from Borrower and Required Lenders;
(c)    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Pledge Agreements in the form attached hereto;
(e)    Administrative Agent shall have received the amount of reasonable fees
and out-of-pocket costs and expenses of counsel to Administrative Agent in
connection with this Amendment pursuant to Section 7 hereof and otherwise due
and owing pursuant to the Loan Agreement; and
(f)    Administrative Agent shall have received such other certificates,
schedules, exhibits, documents, opinions, affidavits, instruments,
reaffirmations, amendments, or consents that Administrative Agent may reasonably
require, if any.
1.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in any of the other instruments, agreements, certificates and
documents required to be executed and delivered in connection herewith); or (y)
to prejudice any right or remedy which Administrative Agent or the Lenders may
now have under or in connection with the Loan Agreement or any of the other
Financing Agreements. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith), the Loan Agreement and all of the other Financing
Agreements shall remain unaltered, and the Loan Agreement and all of the other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed in all respects.
2.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent and Lenders and each of Administrative Agent’s and Lender’s past, present
and future officers, directors, agents, employees, attorneys, parent,
shareholders, successors, assigns, subsidiaries and Affiliates and all other
persons and entities to whom Administrative Agent or Lenders would be liable if
such persons or entities were found in any way to be liable to any of the
Releasing Parties (collectively, the “Lender Parties”), of and from any and all
manner of action and actions, cause and causes of action, claims, cross-claims,
charges, demands, counterclaims, suits, proceedings, disputes, debts, dues, sums
of money, accounts, bonds, covenants, contracts, controversies, damages,
judgments, liabilities, damages, costs, expenses, executions, liens, claims of
liens, claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery or relief on account of any liability, obligation, demand, proceedings
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, those arising under 11 U.S.C. §§ 541-550 and
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may have
heretofore accrued against any or all of Lender Parties, whether held in a
personal or representative capacity, that the Releasing Parties (or any of them)
have or may have against the Lender Parties or any of them (whether directly or
indirectly) and which are based on any act, fact, event, action or omission or
any other matter, condition, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Amendment, the Loan Agreement or any
other Financing Agreement and the transactions contemplated hereby and thereby,
the Collateral or the Liabilities, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing, other than any applicable good faith claim as to which
a final determination is made in a judicial proceeding (in which Administrative
Agent and any of the Lender Parties have had an opportunity to be heard) which
determination includes a specific finding that Administrative Agent acted in a
grossly negligent manner or with actual willful misconduct or illegal activity.
Borrower and Guarantor each acknowledges that Administrative Agent and the
Required Lenders are specifically relying upon the representations, warranties
and agreements contained herein and that such representations, warranties and
agreements constitute a material inducement to Administrative Agent and the
Required Lenders in entering into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the amendments in Section 1 hereof would not have
been agreed to by Administrative Agent and the Required Lenders (to the extent
consent of the Required Lenders is required pursuant to the Loan Agreement)).
3.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
4.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
5.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
6.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
8.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith.
9.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
10.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Seventh Amendment
to Second Amended and Restated Term Loan and Security Agreement as of the day
and year first above written.
BORROWER:


DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE WINDSOR HOUSE, LLC
 
By:
Diversicare Leasing Corp., its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer
DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
By:


Diversicare Kansas, LLC, its sole member


 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer







DIVERSICARE PROPERTY CO., LLC
 
 
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer





DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE SELMA PROPERTY, LLC
By:
Diversicare Property Co., LLC, its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer





DIVERSICARE OF SELMA, LLC
By:
Diversicare Holding Company, LLC, its sole member
 
By:
/s/Kerry D. Massey
 
Name: Kerry D. Massey
 
Its: Executive Vice President and Chief Financial Officer











Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
 
By: /s/James R. McKnight, Jr.          
Name: James R. McKnight, Jr.
Its: President and Chief Executive Officer



ADMINISTRATIVE AGENT:


CIBC BANK USA, formerly known as The PrivateBank and Trust Company, in its
capacity as administrative agent


By: /s/Adam D. Panos________________________
Name: Adam D. Panos
Its: Managing Director


LENDER:


CIBC BANK USA, formerly known as The PrivateBank and Trust Company


By: /s/Adam D. Panos________________________
Name: Adam D. Panos
Its: Managing Director


LENDER:


BANKERS TRUST COMPANY


By: /s/Mike Wilson                
Name: Mike Wilson
Its: EVP & Chief Lending Officer




LENDER:


BOKF, NA D/B/A BANK OF OKLAHOMA


By: /s/Bria Colgan                    
Name: Bria Colgan
Its: Senior Vice President





LENDER:


CIT BANK, N.A.




By: /s/Edward Shuster_______________________
Name: Edward Shuster
Its:
Director








LENDER:
OPUS BANK,  
a California commercial bank 

By: /s/Sangjin Na               
Name: Sangjin Na
Its: Vice President
 
 





LENDER:
FRANKLIN SYNERGY BANK
By:
/s/ Lisa Fletcher
 
Name: Lisa Fletcher
 
Its: Senior Vice President
 
 





DM3\6685782.4